Citation Nr: 1822688	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-10 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the reduction in the disability rating for prostate cancer from 100 percent to 40 percent, effective July 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Army from June 1970 to December 1971 and in the United States Marine Corps from December 1974 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO reduced the appellant's 100 percent disability rating for prostate cancer to a 40 percent disability rating, effective July 1, 2012, for residuals of prostate cancer.  


FINDINGS OF FACT

1.  In a May 2011 letter, the RO notified the appellant of a proposed reduction in the rating for his service-connected prostate cancer; he was advised of his right to submit additional evidence and to request a predetermination hearing.  

2.  An April 2012 rating decision reduced the rating of the appellant's service-connected prostate cancer from 100 to 40 percent, effective July 1, 2012.  

3.  At the time of the April 2012 rating decision, the 100 percent rating for the appellant's service-connected prostate cancer had been in effect since April 2009, a period of less than 5 years.  

4.  The evidence at the time of the April 2012 rating decision demonstrated that the appellant's prostate cancer had materially improved and that such improvement would be maintained under ordinary conditions of life.  Specifically, the record revealed cessation of brachytherapy with no recurrence of the appellant's prostate cancer or metastasis.  Residuals included erectile dysfunction with no penile deformity and reports from of frequent voiding approximately every 30 minutes to 1 hour during the day and 5 to 6 times a night.  There was no evidence of the use of absorbent materials requiring changing at any point during the day, nor was there evidence of the use of any other assistive device.  There was no evidence of renal dysfunction or urinary tract infection.


CONCLUSION OF LAW

The reduction in the disability rating for prostate cancer residuals effective July 1, 2012, was proper.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.115(a), Diagnostic Codes 7527, 7528 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 200 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1).  VA also has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  

As the issue on appeal stems from disagreement with a reduction under 38 C.F.R. § 3.105 and is not based upon a claim or application for benefits, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  The record shows that the RO has fully complied with the procedures required under 38 C.F.R. § 3.105 for reducing the appellant's disability rating.  

In that regard, the RO sent the appellant a rating decision and notification letter in May 2011 explaining the reasons and bases for the proposed reduction in VA benefits for his service-connected prostate cancer.  The letter also informed the appellant of his option to submit additional evidence and request a hearing, and the applicable time limits for doing so.  

The record indicates that the RO assembled all relevant VA and private clinical records which the appellant identified and authorized VA to obtain.  38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The appellant was afforded two VA medical examinations in connection with this appeal.  38 C.F.R. § 3.159(c)(4).  The Board finds that the reports of these examinations provide the necessary medical opinions and contain sufficient reference to the pertinent schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For the reasons set for above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Further, neither the appellant nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on the veteran's average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life, including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received with that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of the notice to the beneficiary of the final rating action expires.  Id.

In addition, the appellant will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).  

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for disease subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than 5 years, reexaminations disclosing improvement will warrant a rating reduction.  

Specifically, the Court requires that adjudicators must:  (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, at 419-20.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b; see Diagnostic Code 7527.  In this case, as set forth in more detail above, the record does not show, nor does the appellant contend that his prostate cancer residuals include renal dysfunction or urinary tract infections.  Thus, his prostate cancer residuals are appropriately rated under the criteria for evaluating voiding dysfunction.  

Under the criteria for rating voiding dysfunction, the particular condition is to be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a maximum 60 percent rating is assigned.  Where the disability requires the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent evaluation is warranted.  For a disability which requires the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent rating is to be assigned.  38 C.F.R. § 4.115a.

Urinary frequency is rated as follows:  With daytime voiding interval less than one hour, or awakening to void five or more times per night, a maximum 40 percent rating is warranted.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night is commensurate with a 20 percent evaluation.  For a daytime voiding interval between two and three hours, or awakening to void two times per night, a 10 percent rating is assigned.

Additionally, recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization and/or requiring continuous intensive management warrant a 30 percent evaluation.  38 C.F.R. § 4.115a.

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that his July 1, 2012 rating reduction for prostate cancer was improper and that his 100 percent rating should be restored.  The appellant asserts that his 40 percent rating does not contemplate the symptoms he was experiencing at the time of the reduction and has experienced since.  Further, he has stated that his rating should not be reduced because prostate cancer is not considered "cured" until after 10 years without recurrence or metastasis.  

As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the appellant's disability rating.  As noted above, the RO issued a letter and rating decision proposing a reduction in May 2011 advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The April 11, 2012 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was July 1, 2012, in accordance with applicable criteria.  The Board therefore finds that the requirements of 38 C.F.R. § 3.105(e) were met.  

Thus the next question for consideration is whether the reduction was proper based on the applicable regulations.  At the time of the April 2012 rating reduction at issue in this case, the 100 percent rating for the appellant's service-connected prostate cancer had been in effect since April 6, 2009, which is less than 5 years.  Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than 5 years, reexaminations disclosing improvement will warrant a rating reduction.  In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. § 3.344(c), the Board has reviewed the entire record.  

The record indicates that service connection for prostate cancer, with a 100 percent evaluation effective April 6, 2009, was based on an active malignancy.  This was diagnosed in March 2009 based on the results of a February 2009 biopsy and a prostate specific antigen (PSA) level of 5.29.  The Board notes that PSA is an indicator of prostate cancer and that a PSA below 4.0 is considered within normal limits.  

The appellant underwent brachytherapy in June 2009 to treat his prostate cancer.  At an August 2009 urology appointment, the appellant stated he was voiding well, and his PSA level was 2.322.  

At a December 2009 urology appointment, the appellant indicated that he was having urinary frequency and nocturia 6 times a night.  At the time he did not indicate he was having any voiding discomfort or hematuria.  His prostate was flat, no rectal masses were noted, and his PSA was 0.7.  

At a December 2009 psychiatric appointment, the appellant reported symptoms of nocturia.  He also stated though that he felt a lot stronger than he did when he started his cancer treatment.  

At a May 2010 primary care visit, the appellant denied any symptoms of urgency, hesitancy, or frequency of voiding, dysuria, nocturia, or polyuria.  He was also noted as having a normal PSA level.  

At a June 2010 urology appointment, the appellant noted that he was doing well on his medications.  No rectal masses were noted and he has a PSA of 0.5.  

The appellant had a VA examination in August 2010.  At that time, the appellant was not noted to have any renal dysfunction.  He stated at the examination that he was voiding frequently, approximately every 30 minutes to 1 hour during the day and 5 to 6 times per night.  The appellant denied any incontinence or the use of any appliances or absorbent materials.  The appellant relayed that he was experiencing erectile dysfunction, but did not endorse any other issues of the genitourinary system.  At the time of the examination, the appellant was not employed.  While it was noted that he had stopped working after his diagnosis of prostate cancer, the appellant stated that his prostate cancer did not affect his occupation significantly.  He did however state that his activities of daily living were affected by his increased urinary frequency.  The appellant had a PSA level of 0.525 and his diagnosis was that his prostate cancer was inactive.  

At an October 2010 primary care visit, the appellant denied any symptoms of urgency, hesitancy, or frequency voiding, dysuria, nocturia, or polyuria.  

At a December 2010 urology appointment, the appellant stated that he voided well when he remembered to take his medications.  He did not have any rectal masses on examination and his prostate was noted as flat. His PSA level was 0.4.  

At an April 2011 doctor's appointment, the appellant denied any symptoms of urgency, hesitancy, or frequency of voiding, dysuria, nocturia, or polyuria.  

In June 2011, the appellant submitted a statement from a treating physician that noted the appellant did not have any voiding dysfunction, renal dysfunction, or urinary frequency issues.  The only thing the physician noted was that the appellant was experiencing depression secondary to his prostate cancer and its residuals.  

At an August 2011 urology appointment, the appellant complained of occasional urgency issues without any incontinence.  He was not noted to have any rectal masses, his prostate was noted as slightly firmer on the right side, and he had a PSA of 0.3.  

At an October 2011 primary care appointment, the appellant's genitourinary system was noted to be within normal limits.  It was noted here that the appellant was experiencing some bladder spasm, but no indication was made of any voiding issues.  

At a March 2012 urology appointment, the appellant did not have any voiding complaints or symptoms to report.  He did not have any rectal masses, his prostate was described as flat, and his PSA was 0.25.  

At an August 2012 primary care visit, the appellant denied any symptoms of urgency, hesitancy, or frequency voiding, dysuria, nocturia, or polyuria.  

At a November 2012 urology appointment, the appellant did not have any voiding complaints.  On examination, he did not have any rectal masses and his prostate was considered symmetrical.  His PSA was 0.1.  

At an August 2013 doctor's appointment, the appellant did not endorse any symptoms of dysuria.  He had a 0.07 PSA level.  

At a September 2013 urology appointment, the appellant did complain of nocturia and urine stains on his underclothing during the day.  He did not have any rectal masses on examination, and his prostate was described as flat.  His PSA was 0.06.  

In October 2013, the appellant underwent another VA examination to determine the severity of the residuals of his prostate cancer.  At that appointment, it was noted that the appellant's cancer was still considered to be in remission.  The appellant did not endorse any urinary tract or renal dysfunctions.  As far as recorded voiding dysfunctions, the appellant noted that he had some urine leakage, but did not require the use of any absorbent materials or an appliance.  He noted that he experienced urinary frequency, requiring voiding every 1 to 2 hours during the daytime and more than 5 times per night.  He also noted hesitancy voiding.  His PSA level from September 2013 was noted to be 0.6.  The examiner noted that the appellant's condition did not impact the appellant's ability to work.  

At a March 2014 urology appointment, the appellant did not have any complaints of any voiding issues.  An examination revealed no rectal masses, a flat prostate, and a PSA level of 0.08.  

At an August 2014 Emergency Room visit, the appellant did not endorse any symptoms of urgency or frequency voiding, dysuria, hematuria, or incontinence.  

At an August 2016 medical appointment, the appellant did not have any complaints about voiding issues.  He was noted to have a PSA of 0.04.  

At a November 2017 Emergency Room visit, the appellant endorsed only occasional dysuria, but denied any hematuria or other urinary problems.  

For most of the period on appeal, the appellant has been on oxybutynin chloride for bladder spasms and terazosin for his prostate.  

After a review of the record, the Board finds that, at the time of the April 2012 rating decision, the evidence established that the appellant's service-connected prostate cancer had undergone improvement warranting a rating reduction from 100 percent to 40 percent.

In that regard, at the time of the April 2012 rating decision, the record reveals that the appellant had undergone brachytherapy to treat his prostate cancer in 2009.  There had been no recorded recurrence or metastasis of the prostate cancer during that period, and the appellant has not contended otherwise.  As set forth above, Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, if examination after six months shows no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  Accordingly, the RO properly rated the appellant's disability on his existing residuals.  Moreover, it is clear that this improvement has been sustained, in light of the fact that there has been no recurrence or metastasis of the prostate cancer.  

As the record contains no evidence of renal dysfunction or urinary tract infection, and the appellant has not argued otherwise, the residuals of his prostate cancer were appropriately rated under the criteria for a voiding dysfunction.  As such, the RO assigned the appellant a 40 percent rating based on evidence that at the appellant's August 2010 VA examination, he reported symptoms of urinary frequency requiring voiding between 30 minutes and an hour during the day and more than 5 times per night, with no indication that the appellant used absorbent materials or a device for his voiding dysfunction.  

The RO also relied on the records of the appellant's urology and primary care appointments that demonstrate a sustained improvement in the appellant's condition.  The appellant reported minimal symptomatology, and PSA testing yielded results consistently within normal limits. 

The only clinical evidence the appellant submitted in support of his claim was a statement in June 2011 which stated that he was not displaying any voiding or renal dysfunction, nor any history of urinary tract infections.  This statement only indicated that the appellant's cancer was causing depressive symptoms, which the Board notes are already considered within his service connected psychiatric disability, currently rated as 50 percent disabling.  

Considering all the evidence available to the RO at the time of the appellant's rating reduction, the Board finds that a preponderance of the evidence indicates an improvement in the appellant's condition.  The appellant was no longer receiving cancer treatment and was being treating for residuals of a severity consistent with the criteria rating assigned after his reduction.  The 40 percent rating assigned considers the same symptoms the appellant was experiencing and thus, their impact on his activities of daily living.  By the appellant's own statements, his cancer did not affect his occupational capacity.  

Evidence in the record subsequent to the appellant's April 2012 reduction indicates that the appellant's improvement has been sustained.  There is no evidence that the appellant's cancer has recurred or metastasized in the period since his rating was reduced.  He has consistently reported reduced symptoms at his regular check-ups.  His PSA levels have been consistently within normal limits.  He has not had to use any absorbent materials or any devices due to a voiding dysfunction.    

The Board has considered the appellant's lay statements that he believes he should continue with a 100 percent rating because prostate cancer is not considered "cured" until after a patient has been cancer free for 10 years.  Although in some cases a layperson is competent to offer an opinion addressing the severity of a disorder, the Board finds that, in this case, the determination of the active status of his prostate cancer is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of this pathology, the issue of the status of the appellant's prostate cancer is a medical question requiring medical training, expertise, and experience.  Therefore, the Board finds that the medical opinions and testing in the appellant's medical records outweighs the appellant's lay opinion.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). 

Accordingly, the preponderance of the evidence is against the restoration of a 100 percent schedular rating for residuals of prostate cancer.  In reaching this determination, the Board has carefully considered the appellant's contentions and recognizes that he continues to experience significant residuals of his prostate cancer, including a voiding dysfunction which includes increased frequency.  However the Board notes that the 40 percent rating for prostate cancer residuals reflects VA's recognition of the severity of his service connected prostate residuals.  

ORDER

The reduction in the disability rating for prostate cancer from 100 percent to 40 percent, effective July 1, 2012, was proper; the appeal is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


